Citation Nr: 1015778	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-05 997	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20% for left 
ankle degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1982 to February 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2007 rating action that granted service 
connection for left ankle DJD and assigned an initial 20% 
rating therefor.  Because the appeal involves a request for a 
higher rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
  
The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

In his June 2008 Notice of Disagreement, the Veteran 
contended that his chronic left ankle disability produced 
pain, stiffness, swelling, inflammation, fatigue, severe 
instability, marked limitation of motion, and ankylosis.  In 
his February 2009 Substantive Appeal, the Veteran contended 
that he had continued problems fulfilling his job duties due 
to frequent left ankle sprains and instability.

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule a re-examination 
whenever evidence indicates that there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  In this case, the Board finds 
that the duty to assist requires that the appellant be 
afforded a new VA orthopedic examination by a physician to 
evaluate the current level of his left ankle disability 
because the evidence indicates that there has been a material 
change in his condition since the 2007 VA examination.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination by 
a physician to determine the degree of 
severity of his left ankle DJD.  The 
entire claims folder must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  

All indicated studies and tests (to 
include X-rays, if deemed appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
clinical findings should include (a) 
range of motion studies of the left 
ankle, expressed in degrees, and (b) 
whether there is any ankylosis, and if 
so, at what angle in plantar flexion and 
dorsiflexion.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss of the left ankle due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The doctor should evaluate the extent to 
which the veteran's left ankle disability 
impairs him occupationally. 

The physician must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

